Donald L. Corbin, Judge, dissenting. I respectfully dissent. In the instant case appellant testified that he was injured on September 14, 1982, and did not seek medical attention until September 16,1982, when he visited appellee’s emergency room. This was a full two days after his injury. Although the question of what constitutes an emergency was not addressed by the Commission, it is difficult for this writer to view this as emergency treatment. See, American Transportation Co. v. Payne, 10 Ark. App. 56, 661 S.W.2d 418 (1983). It was a choice freely exercised by appellant in selecting from numerous physicians available in this county all of whom are listed in the yellow pages of the local telephone directory as well as a choice of at least five emergency rooms of local hospitals. Appellant’s action in returning to appellee’s emergency room on September 21,1982, and again on March 15, 1983, for additional treatment of his injury lends further support to the position that appellant had in fact selected the emergency room as his treating physician. In any event, it is not controlling whether appellee or appellant had made the initial selection of the emergency room as appellant’s treating physician as appellant would still be required under Ark. Stat. Ann. § 81-1311 (Supp. 1983), to petition the Commission for a change of physicians. The record reflects that appellant and his attorney were at least apprehensive as to whether appellant had previously selected a physician as evidenced by their filing a change of physicians request-to Dr. Ronald Williams. Finally, and what I believe drives the nail into the coffin, appellant testified as follows: “Anytime I’m injured or if I have to have any medical attention, you know, I do go to the emergency room, because I don’t have a family doctor.” Appellant apparently considered and utilized the emergency room as his usual arid customary choice for health care. I fail to see any “emergency” when appellant waited two days from the date of the injury to go to appellee’s emergency room and then waited an additional five days to return to the .emergency room for further treatment. The only emergency I can pérceive from the facts in the case at bar is in the designation of “emergency” • in the term emergency room. I would affirm the Commission’s decision that the services rendered by Dr. Konarski resulted from a change of physicians and that since appellant failed to follow the statutory requirements for a change of physicians, appellee was not liable for Dr. Konarski’s charges. Glaze, J., joins in this dissent.